Citation Nr: 9930245	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-16 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for residuals of a neck 
injury as secondary to the veteran's service-connected right 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to June 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Hartford, Connecticut RO, which denied entitlement to an 
increased (greater than 20 percent) rating for a right knee 
disability and denied entitlement to service connection for 
residuals of a neck injury, characterized by the RO as a 
pinched nerve, as secondary to the veteran's service-
connected right knee disability.  A notice of disagreement 
was received in May 1998.  A statement of the case dealing 
with both issues was issued in August 1998.  A substantive 
appeal was received from the veteran in September 1998.  The 
veteran indicated that he wished to appeal all the issues 
listed on the statement of the case.

In May 1999, a hearing was held at the RO before Steven L. 
Cohn, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
currently manifested by no more than moderate recurrent 
subluxation or lateral instability.

2.  The veteran's service-connected right knee disability is 
also currently manifested by x-ray findings of arthritis and 
painful motion as noted on an August 1998 VA examination.

3.  The claim of service connection for residuals of a neck 
injury as secondary to the veteran's service-connected right 
knee disability is plausible.


CONCLUSIONS OF LAW

1.  The veteran's right knee disability is not more than 20 
percent disabling according to the schedular criteria 
concerning knee impairment with instability and subluxation.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, to 
include §§ 4.7, 4.71a, Diagnostic Code 5257 (1998).

2.  The criteria for a separate evaluation of 10 percent, and 
no more, for the veteran's right knee disability according to 
the schedular criteria concerning arthritis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5003 (1998); 
VAOPGCREC 9-98, August 14, 1998.

3.  The claim of service connection for residuals of a neck 
injury as secondary to the veteran's service-connected right 
knee disability is well grounded.  38 U.S.C.A. §§ 1131, 5107, 
7104 (West 1991); 38 C.F.R. § 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served from October 1975 to June 1976.

Service medical records notes that the veteran was seen on 
several occasions for right knee pain during his period of 
active service.  Diagnosis was mild chondromalacia of the 
right knee.  Service medical records are negative for 
complaints or findings of a neck injury.

A September 1976 VA examination report notes findings of 
crepitus with motion over the right patella with tenderness 
over the joint and mild right quadriceps wasting.  In 
September 1976, the RO granted service connection for a right 
knee disability, characterized as chondromalacia of the right 
patella, evaluated as 10 percent disabling.  By rating 
decision dated in March 1995, the rating for the veteran's 
service-connected right knee disability was increased from 10 
percent to 20 percent based on evidence of progressive 
chondromalacia with worsening instability of the right knee 
joint.

A January 1997 VA outpatient treatment report notes the 
veteran's history of right knee instability.  The veteran 
complained that his right knee gives way upon walking and 
climbing ladders at work.  It was noted that the veteran had 
sustained a neck injury at work.  There was no reference to 
the cause of the injury.  The diagnosis was nerve 
compression. A January 1998 VA outpatient treatment record 
notes that the veteran's private physician had diagnosed a 
pinched nerve.

Treatment records from Dr. Andrew Guest dated in 1996 and 
1997 were received.  In August 1996 it was noted that the 
veteran's work van had a blow out and that it came off the 
jack and caught the veteran's shoulder.  No injuries were 
found at the emergency room but his shoulder was tender.  In 
September 1996 it was noted that his complaints continued and 
he was seeing Dr. Chiappetta.  In April 1997 he complained of 
stiffness in his neck.  There was no reference to any fall 
due to knee buckling. 

Treatment records from Russell Chiappetta, M.D., dated in 
1997 and 1998 were received.  In January 1997, the veteran 
complained of numbness and pain in his shoulder.  The 
assessment was thoracic outlet with strain type pattern.  
Subsequent records in 1997 note the veteran continued to 
complaint of discomfort in the shoulder area.  In August 
1997, the physician noted that the veteran's knee gave out, 
causing him to fall and aggravate his already injured 
shoulder.  The assessment was chronic strain type pattern.  
In October 1997 the assessment was chronic impingement of the 
shoulder.  It was felt the veteran had reached maximum 
medical improvement from his most recent injury.  The 
physician related there was an increase in his disability 
based on persistence of impingement signs , limited range of 
motion and continued paresthesias. 

In February 1998, the veteran submitted a claim for an 
increased rating for a right knee disability and a claim for 
service connection for residuals of a neck injury secondary 
to the service-connected right knee disability.  The veteran 
stated that he fell as a result of buckling in his right 
knee, thereby injuring his neck.

A March 1998 VA examination report notes the veteran's 
complaints of right knee swelling and pain, especially on 
kneeling, squatting and climbing stairs.  The veteran further 
complaints that his right knee gives way.  Upon examination, 
the veteran walked with a very slight limp on the right leg.  
The examiner noted that veteran was wearing a hinge knee 
brace.  After removal of the brace, examination of the right 
knee revealed atrophy of the quadriceps muscle.  Range of 
motion was from 0 degrees of extension to 118 degrees of 
flexion.  There was a very positive patella test in the right 
knee.  Ligamentous structures tested out normal.  There was 
tenderness along the lateral and medial joint lines.  There 
was no effusion.  The examiner noted that x-rays obtained by 
the veteran's private physician that same month revealed 
changes on the joint surface of the patella and narrowing of 
the medial joint line.  Diagnoses included mild degenerative 
arthritis of the right knee and severe chondromalacia of the 
right patella.  

March 1998 treatment records from Dr. Chiappetta note the 
veteran's complaints of swelling, buckling and increasing 
pain in his right knee.  Examination revealed painful and 
limited range of motion in all directions, medical and 
lateral joint line tenderness, and crepitation throughout the 
flexion/extension arc with positive inhibition testing.  X-
rays revealed degenerative changes within the patellofemoral 
joint.  Diagnosis was patellofemoral degenerative joint 
disease.

Treatment records from Dr. Chiappetta note that the veteran 
underwent surgical debridement in May 1998.  A June 1998 
treatment record notes that following surgery, stair climbing 
continued to be problematic.  Examination revealed distinct 
pain on palpation of the medial compartment and crepitation 
within the patellofemoral joint with continued positive 
inhibition testing.

In a statement received by the RO in June 1998, the veteran 
stated that his neck injury "was caused by [his] falling 
when [his] knee buckled & has been reinjured at [his] present 
work."

July 1998 treatment records from Dr. Chiappetta note the 
veteran's complaints of considerable discomfort in the right 
knee.  The veteran indicated that stair climbing and 
repetitive flexion and extension of the knee still caused 
discomfort.  Examination revealed continued pains throughout 
the flexion/extension arc with positive grind testing 
medially.  There was crepitation within the patellofemoral 
joint.  Inhibition testing was positive.  Neurovascular 
status was intact.  Assessment was degenerative joint disease 
of the patellofemoral joint with medial compartment disease.

By rating decision dated in August 1998, the RO granted a 
temporary total evaluation for the veteran's service-
connected right knee disability from May 26, 1998 to August 
1, 1998 based on the May 1998 surgery.  Thereafter, the 
veteran continued his appeal.

An August 1998 VA examination report notes the veteran's 
complaints of intermittent right patellar pain, particularly 
upon climbing stairs or ladders.  The veteran further 
complained of increased knee pain where his knee goes 
"numb" upon driving for more than an hour.  The veteran 
reported that he has worn a knee brace for the past eight 
years.  Examination revealed antalgic gait and positive 
Trendelenburg sign with dropping of the pelvis on the right 
with ambulation.  Range of motion of the right knee was 0 
degrees of extension to 116 degrees of flexion.  No 
significant effusion was observed.  Atrophy of the right 
quadriceps muscle was noted.  There was tenderness on 
palpation of the right medial joint line and no tenderness on 
palpation of the right lateral joint line.  Patella grind and 
patellar ballottement tests were positive on the right.  
Muscle testing revealed that knee flexors and extensors were 
4/5 on the right, as compared to 5/5 on the left.  Diagnoses 
included limitation of range of motion of the right knee and 
significant pain in the right knee.  In an August 1998 
addendum, the VA examiner noted that x-rays revealed mild 
joint space loss in the medial knee joint compartment 
consistent with early degenerative change.  The examiner 
further noted that the patella demonstrated mild external 
rotation and some mild narrowing of the lateral facet 
compartment consistent with early degenerative change.  Mild 
effusion was noted at the right knee.  Diagnoses included 
early degenerative arthritis of the right knee with 
limitation of range of motion and significant pain.

An August 1998 treatment record from Dr. Chiappetta notes the 
veteran's complaints of right knee pain and swelling.  The 
veteran indicated that his right knee buckled and gave way 
the day before.  Examination revealed painful range of 
motion, no instability and intact neurovascular status.  
Assessment was patellofemoral degenerative joint disease.  
Treatment records dated in September 1998 and November 1998 
note similar findings, again reporting no instability and 
pain on knee flexion and extension.  The September 1998 entry 
included a notation of crepitation throughout the flexion 
extension arc.

In a VA Form 646, Statement of Accredited Representation in 
Appealed Case, received by the RO in October 1998, the 
veteran's representative noted the issues on appeal as 
entitlement to an increased rating for a right knee 
disability and entitlement to service connection for a 
pinched nerve in the neck as secondary to a fall from the 
veteran's service-connected right knee giving way.  The 
veteran's representative stated that the veteran had 
"adequately set forth the essential elements of his 
position;" therefore, no further argument was presented.

During a May 1999 Travel Board hearing, the only issue 
identified for which the veteran wished to submit argument 
was entitlement to an increased rating for a right knee 
disability, to include a separate evaluation for arthritis.  
The veteran testified that he experiences pain in his right 
knee "just about every day."  He stated that he wears a 
knee brace because he "was having problems with [the knee] 
kicking out on its own" causing him to fall "on [his] 
face."  He further stated that sometimes he "can go two 
weeks without it giving [him][ any problems.  Other times 
[he] can go like a week where [he'll] have it buckle on [him] 
3, 4 times during the whole week."  He indicated that uses a 
cane when walking long distances.  He further indicated that 
he has pain on motion of the right knee.  No additional 
argument was advanced with respect to the issue of 
entitlement to service connection for residuals of a neck 
injury as secondary to the veteran's service-connected right 
knee disability.  It was noted that the record would be held 
for 60 days so that the veteran could submit additional 
medical evidence.

In a statement received by the RO in May 1999, the veteran's 
representative indicated that the veteran had no further 
medical evidence to present.

Analysis

Right Knee

The veteran contends that his service-connected right knee is 
more disabling than currently evaluated.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim that is plausible-
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In addition, VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Although regulations require that, in evaluating a 
given disability, that disability be viewed in relation to 
its whole-recorded history, 38 C.F.R. §§ 4.1, 4.2, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The veteran is currently assigned a rating of 20 percent 
under Diagnostic Code 5257, other impairment of the knee.  
Applicable regulation states that recurrent subluxation or 
lateral instability is rated 30 percent where severe, 20 
percent where moderate and 10 percent where slight.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board concludes that the veteran's current evaluation of 
20 percent fully contemplates the level of disability due to 
recurrent subluxation or lateral instability in the right 
knee.  The evidence of record shows that the veteran's right 
knee disability is manifested by no more than moderate 
recurrent subluxation or lateral instability.  Specifically, 
the record reflects that the veteran has undergone 
arthroscopic surgeries that have been linked to his service-
connected disability.  Private treatment reports dated in 
1998 note the veteran's ongoing complaints of buckling and 
giving way.  The veteran testified during a 1999 Travel Board 
hearing that his right knee sometimes buckles as much as 3 or 
4 times a week.  However, no findings of subluxation or 
instability were made during the most recent (1998) VA 
examinations.  In addition, the veteran's private physician 
reported no instability on objective examination in July, 
August or November 1998.  In order to meet the criteria for 
an increased 30 percent evaluation under Diagnostic Code 
5257, the veteran would have to show at least severe 
recurrent subluxation or lateral instability. This is clearly 
not the case.  Accordingly, the 20 percent rating assigned 
under Code 5257 adequately reflects the extent of disability 
present.

The Board further notes that in addition to the above 
findings pertaining to buckling and giving way, VA 
examination also reflects that the veteran's service-
connected right knee disability is manifested by pain on 
motion and x-ray findings of degenerative joint disease.  
Accordingly, the veteran is entitled to a separate evaluation 
under Diagnostic Code 5003 (degenerative arthritis) for this 
additional impairment.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that codes 
that provide a rating solely on the basis of loss of range of 
motion must consider 38 C.F.R. §§  4.40 and 4.45 (regulations 
pertaining to functional loss of the joints due to pain, 
etc.).  Therefore, to the extent possible, the degree of 
additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.  However, in Johnson v. Brown, 9 Vet. App. 7 (1996), 
the Court noted that, since Diagnostic Code 5257 (impairment 
of the knee) was not predicated on loss of range of motion, 
38 C.F.R. §§  4.40 and 4.45 do not apply.

Based on these decisions, in a July 1997 opinion, the General 
Counsel concluded that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  However, it was noted 
that a separate rating must be based on additional 
disability.  Where a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also exhibit 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain the separate rating for arthritis.  If the 
veteran did not at least meet the criteria for a zero percent 
rating under either of these codes, there was no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97, July 1, 1997.  In a later opinion, the General Counsel 
noted that even if the claimant technically has full range of 
motion but motion is inhibited by pain, a compensable rating 
for arthritis under DC 5003 and section 4.59 would be 
available.  VAOPGCPREC 9-98, August 14, 1998.

As discussed above the veteran is in receipt of a 20 percent 
evaluation under Diagnostic Code 5257, other impairment of 
the knee.  The Board finds, consistent with the opinions set 
forth above, that he also has additional knee disability 
manifested by arthritis based on x-ray findings.  The Board 
notes that a knee disability rated under Diagnostic Code 5257 
warrants a separate rating for arthritis when there is x-ray 
evidence of arthritis and painful motion under 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9-98, August 14, 1998.  The most recent 
(August 1998) VA examination report notes x-ray findings of 
arthritis and significant pain in the right knee.  Actual 
range of motion was reported to be flexion to 116 degrees and 
extension full to 0 degrees.  Furthermore, private treatment 
records dated in 1998 note painful range of motion in all 
directions.  Accordingly, while compensable limitation of 
motion under Diagnostic Code 5260 or 5261 is not shown, the 
Board finds that a separate 10 percent rating, and no more, 
is warranted on the basis of X-ray findings of arthritis and 
painful motion.

Residuals of a Neck Injury

The veteran contends that the RO erred by failing to grant 
service connection for residuals of a neck injury as 
secondary to his service-connected right knee disability.  
The veteran further contends that he had fallen as a result 
of buckling in his right knee, thereby injuring his neck.

Service connection may be granted for disability resulting 
from disease on injury incurred or aggravated in service.  
38 U.S.C.A. § 1131.  In addition, service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (1998).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to aggravation.  Allen v. Brown, 7 
Vet. App. 439 (1995).

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim of service connection for 
residuals of a neck injury as secondary to his service-
connected right knee disability is well grounded.  To sustain 
a well-grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet. App. 19 (1993).  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, a 
claim must be accompanied by supportive evidence, and such 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. 
§ 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).Caluza 
v. Brown, 7 Vet. App. 498 (1995).  As explained below, the 
Board finds that the appellant's claim for service connection 
for residuals of a neck injury as secondary to his service-
connected right knee disability is well grounded.

The veteran is service connected for a right knee disability.  
Several VA and private treatment note the veteran's 
complaints of falling secondary to buckling and giving way in 
his right knee.  VA and private treatment records also note 
complaints of neck injuries following falls.  Evidence of a 
shoulder injury while working in August 1996 is also noted in 
the medical evidence.  A January 1997 VA outpatient treatment 
report notes a diagnosis of nerve compression.  An August 
1997 private treatment record from Dr. Chiappetta notes that 
the veteran's knee gave out, causing him to fall and 
aggravate his injured shoulder.  The assessment was chronic 
strain type pattern.  In October 1997 Dr. Chiappetta assessed 
additional disability as a result of the most recent injury.  
In view of this evidence, it may at least be said that the 
veteran has presented a plausible claim for service 
connection.  Accordingly, the Board concludes that the 
veteran's claim for service connection is well grounded.  
Caluza, supra.  However, for the reasons set forth in the 
remand below, additional development is warranted in 
compliance with VA's duty to assist the veteran with this 
well-grounded claim.  38 U.S.C.A. § 5107(a).




ORDER

Entitlement to an increased (greater than 20 percent) rating 
for a right knee disability, manifested by other impairment, 
is denied.

Entitlement to a separate rating of 10 percent, and no more, 
for a right knee disability, manifested by degenerative joint 
disease and painful motion, is warranted, subject to the law 
and regulations controlling the award of monetary benefits.

Entitlement to service connection for residuals of a neck 
injury as secondary to the veteran's service-connected right 
knee disability is well grounded; as such, the appeal is 
allowed subject to further action as discussed herein below.


REMAND

The veteran's presentation of a well-grounded claim of 
service connection for residuals of a neck injury as 
secondary to the veteran's service-connected right knee 
disability invokes upon VA the duty to assist him in 
developing the facts pertinent to this claim.  38 U.S.C.A. § 
5107(a).

The Board notes that exact nature of the veteran's residuals 
of a neck injury as secondary to his service-connected right 
knee disability is unclear; the veteran's residuals of a neck 
injury have been variously diagnosed as nerve compression, a 
pinched nerve and chronic strain type pattern.  The veteran 
has also been shown to have a separate shoulder injury, not 
related to a fall, while at work in August 1996.  The Board 
also notes that the VA has not examined the veteran for 
purposes of this claim.  The duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  Up-to-date treatment records should be 
compiled and associated with the claims folder; thereafter, 
the veteran should be afforded a VA examination to determine 
the exact nature of any chronic residuals of a neck injury 
secondary to the veteran's service-connected right knee 
disability.

Based on the foregoing, this case is REMANDED to the RO for 
the following action:


1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers, both VA and 
private, from whom he has received 
treatment for any neck disability since 
his separation from military service.  
After obtaining any necessary releases, 
the RO should obtain legible copies of 
all specified records.  Once obtained, 
all records must be associated with the 
claims folder. The veteran should also 
provide as much detail as possible 
concerning his claimed fall or falls and 
resulting neck injury, including the 
dates of treatment.

2.  Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate specialist in order to 
ascertain the nature and etiology of any 
current neck disorder shown to be present 
and the proper diagnosis thereof.  All 
indicated tests and x-ray examinations 
should be conducted.  The claims folder 
and a copy of this remand must be made 
available to the examining physician who, 
after reviewing the records, should 
render an opinion for the record as to 
whether it is at least as likely as not 
that any current diagnosed neck 
disability is attributable to the 
veteran's claimed fall as a result of his 
knee buckling.  In reviewing the evidence 
the examiner's attention is also directed 
to the private treatment records from Dr. 
Guest noting a shoulder injury during 
work in August 1996 and the August and 
October 1997 records from Dr. Chiappetta 
noting the veteran's recent fall and his 
shoulder complaints.  In addition, the 
examiner should render an opinion as to 
whether the veteran's fall(s) secondary 
to his service-connected right knee 
disability caused worsening of any 
currently found neck disability.  If such 
worsening is shown, the degree of 
disability caused by this worsening 
should be set forth in detail.  All 
findings and opinions should be 
reconciled with the evidence already of 
record and the examiner should provide 
the reasoning behind his/her opinions.  

3. Thereafter, the RO should readjudicate 
the claim of service connection for 
residuals of a neck injury secondary to 
the veteran's service-connected right 
knee disability.  If any benefit sought 
by the veteran is denied, he and his 
representative should be issued a 
supplement statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

